UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
THEODORE RAVENELL,

                      Plaintiff,
                                       MEMORANDUM & ORDER
          -against-                    18-CV-6010(JS)(AKT)

COUNTY OF NASSAU, NASSAU COUNTY
LEGAL AIDE SOCIETY, LEGAL AIDE
ESTEFANIA TARANTO, PETER MENOUDAKOS,
JUDGE DOUGLAS LEROSE, DOMINIC
DIMAGGIO, A. GRAVIN, J. PECCA,

                    Defendants.
-----------------------------------X
THEODORE RAVENELL,

                      Plaintiff,
          -against-                    19-CV-2941(JS)(AKT)

PETER MENOUDAKOS, JR.,
CHRISTOPHER DEVANE, JUDGE
DOUGLAS LEROSE,

                    Defendants.
-----------------------------------X
THEODORE RAVENELL,

                      Plaintiff,
          -against-                    19-CV-2942(JS)(AKT)

NASSAU COUNTY PROBATION DEPARTMENT,
DOMINIC DIMAGGIO, A. GRAVIN,
J. PECCA,

                    Defendants.
-----------------------------------X
-----------------------------------X
THEODORE RAVENELL,

                         Plaintiff,

             -against-                             19-CV-2943(JS)(AKT)

NASSAU COUNTY CORRECTIONAL SERVICES
DEPT., DR. HENNING, RN SANDRA JONES,
SGT. CUNNINGHAM, CPL. LANNING, C.O.
BYZENTE,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Theodore Ravenell, pro se
                    353 Hempstead Turnpike, Apt. 2
                    Elmont, New York 11003

For Defendants:
Legal Aide Society
of Nassau County,
and Estefania
Taranto:                 Gregg D. Weinstock, Esq.
                         Karolina M. Wiaderna, Esq.
                         Vigorito, Barker, Patterson, Nichols
                           & Porter LLP
                         300 Garden City Plaza, Ste. 308
                         Garden City, New York 11530

For All Other
Defendants:              No Appearances.

SEYBERT, District Judge:

          Pending        before   the      Court   are   four   civil     rights

Complaints     filed     by   pro     se    plaintiff    Theodore       Ravenell

(“Plaintiff”).    Because the Complaints concern the same underlying

state court criminal proceeding, the Complaints are CONSOLIDATED

pursuant Federal Rule of Civil Procedure 42.                For the reasons


                                        2
outlined in this Order, Plaintiff’s applications to proceed in

forma pauperis are GRANTED.               However, Plaintiff’s claims are

DISMISSSED, IN PART, pursuant to 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b).

                                BACKGROUND

I.    18-CV-6010(JS)(AKT) Ravenell v. Cty. of Nassau, et al.
      (“Ravenell I”)

            On June 5, 2018, Plaintiff filed a Complaint in the New

York State Supreme Court, County of Nassau, against the County of

Nassau1, the Nassau County Legal Aide Society (“Legal Aide”), and

Legal Aide Estefania Taranto (“Taranto”) alleging a deprivation of

his   constitutional   rights        in       connection   with,        inter   alia,

Taranto’s    representation     of        Plaintiff    during      an     underlying

criminal prosecution (the “state criminal case”) and seeking to

recover a damages award in the sum of $1 million.                   (See Compl.,2




1 The Court notes that the “County of Nassau” was preprinted in
the caption on the form Plaintiff used for his state court
Complaint. Upon review of the Complaint, Plaintiff does not
appear to allege any claims against, or seek relief from, the
County of Nassau. Moreover, the Amended Complaint filed by
Plaintiff in this Court on April 25, 2019 does not include the
County of Nassau as a party. Accordingly, Plaintiff’s claims
against the County of Nassau are DISMISSED WITHOUT PREJUDICE.
2The Court   will use the page numbers assigned by the Court’s
Electronic   Case Filing System (“ECF”) when referring to the
Complaint.    The entireComplaint can be found at Docket Entry 1
at ECF pp.   9-16.

                                          3
at ECF pp. 9-10.)

             Defendants removed Plaintiff’s Complaint to this Court

on October 26, 2018 and filed a motion to dismiss the Complaint on

February 1, 2019.            Given Plaintiff’s failure to oppose the motion

to   dismiss,     and        to   comply   with    the   Court’s    March   20,    2019

Electronic       Order       which   ordered      Plaintiff   to    respond   to   the

Electronic Order, the Court issued an Electronic Order to Show

Cause requiring Plaintiff to, by April 25, 2019, either file

opposition to the motion to dismiss or file a letter indicating a

willingness to proceed with the case but not file opposition and

an affidavit showing good cause for his failure to comply with the

Court’s March 20, 2019 Electronic Order.                    The Court stayed this

case pending its review of these filings.                     (See Apr. 11, 2019

Elec. Order.)

             On April 25, 2019, Plaintiff filed a letter asking the

Court to “forgive [ ] my lateness in addressing this matter

[because]    I    am     a    person   with    disabilities,       psychological    in

nature.”     (Letter, D.E. 17, at 1.)                    Plaintiff also filed, on

April 25, 2019, an unauthorized Amended Complaint, a Supplement to

his Amended Complaint, and another application to proceed in forma

pauperis.3       Plaintiff did not file opposition to the motion to


3 Plaintiff’s Amended Complaint, (D.E. 18), and Supplemental
Amended Complaint, (D.E. 18-1), are hereinafter referred to as
                                4
dismiss or a statement expressing a willingness to proceed with

the action but not file opposition to the motion to dismiss.

             Given Plaintiff’s pro se status, the Court has reviewed

the    Amended    Complaint     and   construes      it   as   an    expression   of

Plaintiff’s willingness to proceed with this action and as a

Supplement to his Complaint.          Accordingly, the Court now LIFTS THE

STAY, and DENIES the application to proceed in forma pauperis filed

on April 25, 2019 as MOOT, because Defendants paid the filing fee

when this case was removed to this Court.

             The Supplement continues to name Legal Aid and Taranto

as    Defendants,      but   also   adds   Plaintiff’s      18B     attorney   Peter

Menoudakos,      Jr.    (“Menoudakos”),      Judge    Douglas       Lerose   (“Judge

Lerose”), the Chief Attorney of Nassau County Probation Dominic

DiMaggio (“DiMaggio”), Probation Supervisor A. Gravin (“Gravin”),

and Probation Officer J. Pecca (“Pecca”).                 The Complaint and the

Supplement allege that DNA evidence was improperly used against

Plaintiff in the underlying criminal case and, in conclusory

fashion,    that    all      Defendants    conspired      against    Plaintiff    to

deprive him of his constitutional rights.                 (See generally Compl.

and Supp.)       Plaintiff’s Complaint alleges that:4



“Supplement;” see also Plaintiff’s Second IFP Motion, (D.E. 19).

4Excerpts from the Complaints and Supplement are reproduced here
exactly as they appear in the original. Errors in spelling,
                                5
          Judge Lerose did violate Mr. Ravenell’s
          constitutional amendment rights. Ms. Taranto
          was assigned to my case an entire year and not
          once did Ms. Taranto mention anything about a
          DNA inclusion. It took Judge Lerose an entire
          year to convict me.     By waiting so long to
          convict me after arraignment Judge Lerose lost
          his jurisdiction to extract a DNA sample for
          inclusion. These are the things in a trial
          that Ms. Taranto should have known about or
          expected. I entered a plea deal 2/26/16 with
          Taranto, and she being my public defender DID
          not defend my constitutional or amendment
          rights and allowed Judge Lerose to violate me
          and my rights. CPL rules that the Courts have
          45 days to collect a DNA sample for inclusion.
          So because Judge Lerose lost his jurisdiction
          over my DNA sample and its inclusion into the
          databank.   Ms. Taranto and Peter Menoudakos
          knew or should have known that Judge Lerose
          did in fact along with the ADA and the District
          Attorney office DID in fact conspire to rob
          Mr. Ravenell of his civil liberties and his
          freedom.

(Compl. ¶ 5, at ECF p. 9.)   Plaintiff also alleges in his

Complaint that:

          Judge Lerose accepted a plea bargain deal with
          Estefania Taranto as legal aide on 1/21/16 a
          plea deal was accepted by Judge D. Lerose with
          all petit larceny’s and felonies.          NYS
          requires a DNA inclusion at the end of every
          conviction. Now in 2007 I had a DNA inclusion
          that I dodged because I did not know about it.
          In 2007 the DNA ruling was an administration
          regulations ruling. So at the time the courts
          were not required to extract samples. It was
          on a voluntary basis.     I never received a
          notice from the court.     So by accepting my
          plea Judge Lerose had 45 days from the plea to
          conviction to extract. My conviction took one


punctuation, and grammar have not been corrected or noted.
                                6
           year to depose. I accepted plea deal 1/21/16
           so 45 days from that date would make it between
           March 3 to March 25 give or take two weekends.
           So legally Judge Lerose finalized the plea in
           March with two months of (CRP) conditional
           release to probation. So this is what Douglas
           Lerose does, because he knows he can not
           extract a DNA sample. He cook’s the legal
           books by despencing his own laws and breaking
           the law by going into a closed petit larceny
           case and using the DNA article on the 2007
           conviction date 6/1/2007 NYSID# 5406013R and
           used this information as an extortion tool .
           . . . All of the attorneys in the case entered
           into a conspiracy with Douglas Lerose, who
           does not deserved to be called a judge when he
           placed that inadmissible defective article of
           my probation conditions.     He basically said
           fuck the constitution and violated mine in the
           process. . . .

(Compl., at ECF pp. 11-12.)

           The Supplement is largely the same.            Plaintiff continues

to   complain   about     the   representation     provided    by   his   “three

incompetent     lawyers    Estafania    Taranto,    Peter     Menoudakos,   and

Christopher Devane” and alleges that “if not for these three inept

stoogies   I    would     not   have   gone   to   jail   behind    fraudulent

jurisdictional issues.”         (Supp. ¶ III.C., at ECF p. 6.)        However,

in addition to the challenges to his criminal conviction based on

his guilty plea, Plaintiff also complains in the Supplement that,

on April 19, 2016, he was assaulted by two Nassau County Police

officers and suffered injuries to his back, neck, and knees.

(Supp. ¶ IV., at ECF p. 7.)            Plaintiff claims that he “filed a


                                        7
report with I.A. [on] April 20, 2016 . . . [and] slipped at the

top of Courthouse stairs and fell down flight rushed to Winthrop.”

(Supp. ¶ IV., at ECF p. 7.)         Plaintiff next describes another

injury, alleged to have occurred on May 16, 2017, wherein he “fell

off prison bus at DOCS facility head, neck, back, knees injured.

Staff took my case, I was made to hobble up & down Courthouse

stairs.    And I suffered a third fall when DOCS staff put me in a

cell with no wheel chair access.”          (Supp. ¶ IV., at ECF pp. 7,

13.)

             For   relief,   Plaintiff     “would   like   the   Court   to

investigate” and seeks to recover a damages award in the total sum

of $1 million dollars.       (Compl. ¶ 8, at ECF p. 10; Supp. ¶ V., at

ECF p. 7.)

II.    19-CV-2941(JS)(AKT) Ravenell v. Menoudakos, Jr., et al.
       (“Ravenell II”)

             On May 16, 2019, Plaintiff filed three more Complaints

relating to the same, underlying state court criminal conviction

as he alleged in Ravenell I, together with applications to proceed

in forma pauperis in each case.          The Complaint in Ravenell II is

submitted on the Court’s Section 1983 complaint form and names

Judge Lerose and Plaintiff’s 18B lawyers, Menoudakos, and Devane,

as Defendants.     Like Ravenell I, Plaintiff complains about rulings

made by Judge Lerose and the representation by Menoudakos and


                                     8
Devane during the underlying state criminal case.     Plaintiff again

challenges his conviction by alleging that inadmissible evidence,

namely DNA evidence, was used against him in violation of his due

process rights.   In its entirety, Plaintiff’s Statement of Claim

alleges:

           A. Judge Lerose lost DNA jurisdiction as of
              12/6/2016 sentence date.      Mr. Menoudakos
              was never supposed to be my lawyer.         He
              represented     me    against     my     will.
              Christopher Devane was fired as Judge
              Lerose reassigned him.
           B. 12/6/2016   at    sentencing   is    when   my
              constitutional rights were violated. Judge
              Lerose know he violated my rights when he
              lost DNA jurisdiction in March of 2016.
           C. Judge Lerose used inadmissible evidence to
              garner a conviction. This information came
              from a 2007 conviction which also had a
              lapsed DNA inclusion that the state could
              not   enforce.      The   judge   used    this
              information to create a conspiracy to force
              a DNA inclusion.     After he reassigned LA
              Taranto he used Menoudakos and had the
              charge reduced. All parties were privee.
              I spoke to all officials in the court
              system. The District was involved all the
              lawyers, I had knew because I complained to
              anyone who would listen. Ms. Taranto was
              assigned my case in Feb./March, she failed
              to up hold the colores of state when she
              failed to realize when Judge Douglas Lerose
              lost his jurisdiction to the DNA inclusion
              that must be met. The DNA inclusion has a
              limitation after a certain amount of time
              has elapsed.     The DNA inclusion window
              closes after forty days after arraignment.
              So if a Judge times elapses on DNA inclusion
              and the judge pasts his limitation of the
              statuts DNA inclusion can no longer be
              enforced. So a judge can’t leave anything
                                  9
                up to the next Dep’t like say probation to
                catch   anything   the   Judge   may   lose
                jurisdiction on a closing. My rights have
                been violated by every state official in
                the criminal justice dept.       When Miss
                Taranto was my lawyer for a entire year,
                and Judge Lerose would not lower the charge
                at all. When Mr. Menoudakos was assigned,
                the Judge “Lerose” actively lowered the
                charge from petit larceny to attempted
                petit larceny.    Judge Lerose could not
                illegally sentence me with one year
                probation without lowering the charge now
                where is what he did legal.

(Ravenell II, Compl., D.E. 1, ¶ III., at ECF pp. 5-6.)             Although

the allegations in this Complaint relate solely to the underlying

state   court    criminal   prosecution,   in   the   space   on   the   form

Complaint that calls for a description of any claimed injuries,

Plaintiff alleges

           After I was injured while being illegally
           detained and imprisoned in DOCS he fall from
           prison bus injured head neck back knees hip
           feet. I have had several operation knees &
           foot still need more surgerys.

(Ravenell II, Compl. ¶ IV., at ECF p. 7.)         For relief, Plaintiff

seeks

           . . . justice. I want everyone involved to
           pay charges for the misuse of judicial power,
           I want financial compensation. The basis for
           these claims are the Judge violated my
           constitutional rights all the lawyers and
           probation staff all conspired to violate my
           rights.   I also filed complaints with the
           state.

(Ravenell II, Compl. ¶ V., at ECF p. 7.)
                                    10
III. 19-CV-2942(JS)(AKT) Ravenell v. Nassau Cty. Probation
     Dep’t, et al. (“Ravenell III”)

          Ravenell III was also filed on May 16, 2019 together

with an application to proceed in forma pauperis.    It is submitted

on the Court’s Section 1983 Complaint form and names the Nassau

County Probation Department, Dominic DiMaggio, Chief Attorney of

Probation Department (“DiMaggio”), and two probation officers, A.

Gravin and Pecca, as Defendants.    Like Ravenell I and II, Plaintiff

complains that he was deprived of due process during the underlying

state criminal case.   Plaintiff again challenges his conviction

by alleging that inadmissible evidence, namely DNA evidence, was

used against him in violation of his due process rights.      In its

entirety, Plaintiff’s Statement of Claim alleges:

          A. 12/6/2016    probation   report   condition
             illegale supervisor A. Gravin threaten to
             have me incarcerated if I did not comply
             with DNA inclusion.
          B. March 20, 2017 P.O. Gravin said if I did
             not do what I was told to do she would put
             me in jail.     (I have that conversation
             recorded on tape).
          C. Fact   one:   Judge   Lerose  did   illegal
             probation sentencing 12/6/2016 using a
             defective article on a prior conviction.
             The Judge wrote in a stipulation on the
             probation condition that I owed a DNA
             inclusion, who else was involved, the
             entire clerk’s office, the DA’s office,
             every one of my lawyers. This Judge broke
             the law.    He lost his jurisdiction in a
             case. He cheated he could not except that
             he made a mistake. He should have let it
             go by him using the Court to conspire
                                   11
               against me broke the law that he serves.

(Ravenell III, Compl. ¶ III., at ECF p. 6.)           Plaintiff also filed

a   one-page   attachment   to   this    Complaint.     In   its   entirety,

Plaintiff alleges:

           Probation officer Pecca was the only probation
           official who listened to me. I explained to
           Officer Pecca on Dec. 6, 2016 at probation
           that the Judge Lerose illegally sentenced me.
           And that I need time to pull this case back in
           front of the sentencing Judge.     I explained
           to P.O. Pecca that I would only give urine
           samples and no DNA. He said he had no problem
           with that so during the course of fourth
           months no problems. Then Pecca’s supervisor
           is brought in. And she tells me that I have
           to go to a drug dependency screening at drug
           & alcohol. I refused to go. She threatened
           me and told me she would lock me up if I did
           not comply. Remember now, this is all about
           the DNA inclusion. She asks for the DNA. I
           said the Judge lost jurisdiction and she says
           I am not the judge. So she scheduled me for
           another drug screening.    I don’t go because
           no one has jurisdiction to the inclusion. So
           before I am violated I have a talk with
           Probation Attorney Dominic DiMaggio.     And I
           explain to yet another official in the
           criminal justice loop what the Judge Douglas
           Lerose did in his Court and the loss of
           jurisdiction on the inclusion.       So after
           DiMaggio blows me off and says there is
           nothing he can do. I said “you could send it
           back to court” the judge lost jurisdiction on
           the DNA and he says not my problem. So two
           weeks later I had him served in civil court.
           He did not respond to the summons.          So
           DiMaggio failed as well under the auspices and
           colors of the state.      And he violated my
           constitutional rights.

(Ravenell III, Compl. at ECF p. 5.)        In the space on the form that
                                    12
call for a description of any claimed injuries Plaintiff alleges:

             I am a (PWD) the stress alone is enough.
             May 16, 2017 I fell off the back of a prison
             bus.   Because the state did not protect me
             from harm. A CO Byzente took my cane from me
             a detention center DOCS. I injured my head,
             neck, back, shoulders, knees, and feet.

(Ravenell III, Compl. ¶ IV., at ECF p. 7.)

             For relief, Plaintiff

             want[s] justice.     Staff member should be
             charge for crimes committed against me. Yes
             the state owes me money damages 1,000,000.00
             to start.    Because if not for rogue Judge
             Douglas   Lerose   and   his   conspiracy   to
             conviction with his inadmissible evidence that
             he filed on that probation report. Probation
             would never had reason to violate my rights.
             I have filed several complaints with the
             state.

(Ravenell III, Compl. ¶ V., at ECF p. 7.)

IV.     19-CV-2943(JS)(AKT) Ravenell v. Nassau Cty. Corr. Svcs., et
        al. (“Ravenell IV”)

             Ravenell IV was also filed on May 16, 2019 together with

an application to proceed in forma pauperis.      It is submitted on

the Court’s Section 1983 Complaint form and names the Nassau County

Correctional Services Department, Dr. Henning, RN Sandra Jones,

Sgt. Cunningham, Cpl. Lanning, and C.O. Byzente as Defendants.

Like Ravenell I, II, and III, Plaintiff again complains that he

was deprived of due process during the underlying state criminal

case.    Plaintiff again challenges his conviction by alleging that


                                     13
inadmissible evidence, namely DNA evidence, was used against him

in violation of his due process rights.   Plaintiff alleges:

          D. Remanded May 16, 2017 by Judge Lerose after
             failed attempts by probation staff to
             extract illegal DNA inclusion sample that
             Judge Lerose lost jurisdiction on illegally
             detained and incarcerated May 16 at DOCS.
             Jail staff took my cane at Court. And then
             fell off back of bus injured neck, back,
             knees, feet, shoulders. Then was rushed to
             Nassau hospital.

            So after Judge Lerose had probation violate
            for   non-compliance   in   giving   a  DNA
            inclusion sample that Judge Lerose lost
            jurisdiction before he sentenced me to the
            illegal probation sentence.     While in 72
            hour medical hold on May 18 2017 Sgt.
            Cunningham call me out and said that Judge
            Lerose sent a DNA kit. And if I take it
            Sgt. Cunningham was authorized to release
            me immediately. I told the sergeant what
            the Judge can do.    So Sgt. Cunningham at
            the Judge’s request also violated my
            amendment and constitutional rights by
            obstructing administrative justice.      By
            trying to coerce me into compliance, when
            they had no jurisdiction. Returning from
            Nassau medical hospital May 24, 2017, I
            returned in a wheel chair to the medical
            unit at DOCS that’s when Corporal Lanning
            put me in Cell 17 with three other inmates.
            This was a four man room with an enclosed
            bathroom toilet which I could not use.
            Cpl. Lanning failed to uphold the states
            colors and DOCS auspices. When he failed
            to house a disability person in a four man
            room with no toilet accessibility.      Dr.
            Henning also failed to uphold the states
            colors. She was never supposed to allow a
            disabled inmate in a wheelchair, no access
            to the bathroom in a four man room.      RN
            Sandra Jones upheld the states colors only
                               14
            in giving me medical assistance when I feel
            out of wheelchair trying to crawl to
            bathroom closed door, hitting me head on
            the steel frame of bed and cutting it open
            and injuring my back from fall off bus.

            May 16, 2017 was removed from medical tier
            because I did not wait to be exposed to sick
            inmate. So C.O. Byzente took my cane and
            took me to the 72 hour holding cells. C.O.
            Byzente failed to uphold hos colors of state
            and the auspices of DOCS when he relieved
            me of my walking aid which in turn if I had
            had my cane I would have never fallen off
            he prison bus.

(Ravenell IV, Compl., D.E. 1, ¶ II., at ECF pp. 5-7.)      In the

space on the form that call for a description of any claimed

injuries Plaintiff alleges:

          Same as state in all other filings. I am a
          (PWD).   May 16, 2017 I fell off a prison
          escort bus because Officer Byzente took my
          cane before transit to next jail. I injured
          my head, neck, back, shoulders, knees, and
          feet.

(Ravenell IV, Compl. ¶ IV., at ECF p. 9.)   For relief, Plaintiff

     “want[s] justice. All staff members should be charged
     for obstruction of justice.    Yes State owes me money
     damages 1,000,000.00 to start because if not for a rogue
     Judge Douglas Lerose and his conspiracy to conviction
     with inadmissible evidence that he filed on the
     probation report probation would never had reason to
     violate my rights. I have also filed several complaints
     with the state.

(Ravenell IV, Compl. ¶ V., at ECF p. 9.)

                              DISCUSSION

I.   In Forma Pauperis Applications
                                  15
            Upon review of Plaintiff’s declarations in support of

his applications to proceed in forma pauperis, the Court finds

that Plaintiff is qualified to commence Ravenell II, III, and IV

without prepayment of the filing fees.                See 28 U.S.C. § 1915(a)(1).

Therefore, Plaintiff’s requests to proceed in forma pauperis are

GRANTED.

II.    Consolidation

            Under Federal Rule of Civil Procedure 42, “[i]f actions

before the court involve a common question of law or fact, the

court may: (1) join for hearing or trial any or all matters at

issue in the actions; (2) consolidate the actions; or (3) issue

any other orders to avoid unnecessary cost or delay.”                      FED. R. CIV.

P. 42(a).        “The trial court has broad discretion to determine

whether consolidation is appropriate.”                 Johnson v. Celotex Corp.,

899 F.2d 1281, 1284-85 (2d Cir. 1990).                   Consolidation of cases

with   common     questions    of   law     or   fact    is    favored      “to   avoid

unnecessary costs or delay,” Johnson, 899 F.2d at 1284, and to

“expedite    trial     and     eliminate         unnecessary       repetition       and

confusion,” Devlin v. Transp. Commc’n Int’l Union, 175 F.3d 121,

130 (internal quotation marks and citation omitted).

            “The Second Circuit has long adhered to the first-filed

doctrine    in    deciding    which   case       to    dismiss    where     there   are

competing    litigations.           Where      there     are     several     competing
                                          16
lawsuits, the first suit should have priority, absent the showing

of balance of convenience or special circumstances giving priority

to the second.”   Kellen Co. v. Calphalon Corp., 54 F. Supp. 2d

218, 221 (S.D.N.Y. 1999) (internal quotation marks, alterations,

and citations omitted); accord Adam v. Jacobs, 950 F.2d 89, 92 (2d

Cir. 1991); First City Nat’l Bank & Trust Co. v. Simmons, 878 F.2d

76, 79 (2d Cir. 1989).      The first-filed rule seeks to conserve

judicial resources and avoid duplicative litigation.   See Jacobs,

950 F.2d at 92; First City Nat’l Bank & Trust Co., 878 F.2d at 80;

Kellen, 54 F. Supp. 2d at 221.

          Here, Plaintiff’s Complaints are largely repetitive and

certainly involves common issues of law and fact.      Accordingly,

in the sound exercise of its discretion, the Court orders that

Plaintiff’s cases be CONSOLIDATED pursuant to Federal Rule of Civil

Procedure 42 into the first filed case, 18-CV-6010(JS)(AKT).   The

Clerk of Court is DIRECTED to: (1) consolidate these actions; and

(2) mark the cases assigned Docket Numbers 19-CV-2941, 19-CV-2942,

and 19-CV-2943 CLOSED.   Any future filings are to be docketed in

only 18-CV-6010(JS)(AKT).

III. Application of 28 U.S.C. § 1915

          Section 1915 of Title 28 requires a district court to

dismiss an in forma pauperis complaint if the action is frivolous



                                 17
or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.         28 U.S.C. § 1915A.

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).      The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                  Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”



                                       18
Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

     A.    Heck v. Humphrey Bars Plaintiff’s § 1983 Claims
           Challenging the Underlying Criminal Conviction

           When a claim for damages under § 1983 calls into question

the validity of an underlying conviction, a district court must

dismiss the claim, unless the conviction has been invalidated.

Heck v. Humphrey, 512 U.S. 477, 487, 114 S. Ct. 2364, 2372, 129 L.

Ed. 2d 383 (1994).    The petitioner in Heck was an inmate with a

direct appeal from his conviction pending, who brought a § 1983

action for damages against state officials who, he claimed, acted

unconstitutionally in arresting and prosecuting him.     Drawing an

analogy to the tort of malicious prosecution, the Supreme Court

held that an inmate’s § 1983 claim for damages was unavailable

because he could not demonstrate that the underlying criminal

proceedings had terminated in his favor.      Id. at 486-87.    The

Supreme Court in Heck enumerated four methods of demonstrating

that a conviction has been invalidated: (1) the conviction was

reversed on a direct appeal; (2) an executive order expunged the

conviction; (3) a habeas corpus petition was issued by a federal

court; or (4) an authorized state tribunal declared the conviction

invalid.   Id.

           Here, as is readily apparent and, affording the pro se

Complaints a liberal construction, Plaintiff does not allege that


                                 19
his conviction has been invalidated.      Because Plaintiff’s success

on his civil rights claims relating to the criminal prosecution

would necessarily invalidate the conviction, which is not alleged

to have been reversed or vacated, Plaintiff’s Section 1983 claims

are not cognizable under Heck.        Thus, Heck’s bar precludes the

adjudication of Plaintiff’s Section 1983 claims5 that challenge

his underlying criminal conviction and they are thus DISMISSED

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1).6



5 Although “§ 1983 remains a possible remedy when there is no
other federal avenue through which to bring a claim”, Chillemi
v. Town of Southampton, 943 F. Supp. 2d 365, 375 (E.D.N.Y.
2013), Plaintiff has the opportunity to seek habeas relief once
his constitutional claims are properly exhausted in state court.

6Although Heck bars Plaintiff’s claims seeking to impose Section
1983 liability on Judge Lerose, DiMaggio, Gravin, Pecca, Nassau
County Legal Aide Society, Taranto, Menoudakos, and Devane, these
claims would fail for additional reasons.     Plaintiff’s Section
1983 claims seek money damages against Nassau County Probation
Department, Judge Lerose, DiMaggio, Gravin, Pecca and are barred
by the Eleventh Amendment.     The Eleventh Amendment bars suits
brought by a state’s own citizens against it in federal court.
U.S. CONST. amend. XI. And, insofar as Plaintiff alleges claims
for prospective injunctive relief against Judge Lerose, such
claims are barred by absolute judicial immunity. Mireles v. Waco,
502 U.S. 9, 11, 112 S. Ct. 286, 287, 116 L. Ed. 2d 9 (1991)
(“[J]udicial immunity is an immunity from suit, not just from
ultimate assessment of damages.”) Additionally, the Nassau County
Legal Aide Society, Taranto, Menoudakos, and Devane are not state
actors subject to liability under Section 1983.     “[T]he under-
color-of-state-law element of § 1983 excludes from its reach
merely private conduct, no matter how discriminatory or wrongful.”
Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50, 119 S. Ct.
977, 985, 143 L. Ed. 2d 130 (1999) (internal quotation marks and
citations omitted). While private actors may be considered to be

                                 20
     B.   Section 1983 Claims Concerning Plaintiff’s            Alleged
          Physical Injuries and/or Medical Care

          Apart from the claims relating to the underlying State

court criminal prosecution, Plaintiff complains that, on April 19,

2016, he was assaulted by two Nassau County police officers. (18-

CV-6010 Suppl. ¶ IV, at ECF p. 7.)         However, Plaintiff does not

include   any   Nassau   County   police    officers   as   Defendants.

Plaintiff also alleges that he “slipped at the top of Courthouse

stairs and fell down flight rushed to Winthrop.”            (18-CV-6010

Suppl. ¶ IV., at ECF p. 7.)       Further, Plaintiff claims that, on



acting under the color of state law for purposes of § 1983 if the
private actor was a “willful participant in joint activity with
the State or its agents” or where a private party conspires with
a state actor to violate a plaintiff’s constitutional rights,
Ciambriello v. Cty. of Nassau, 292 F.3d 307, 323-24 (2d Cir. 2002)
(internal quotation marks and citations omitted), a “[a] merely
conclusory allegation that a private entity acted in concert with
a state actor does not suffice to state a § 1983 claim against the
private entity.”      Ciambriello, 292 F.3d at 324 (citations
omitted).    Moreover, attorneys, whether with the Legal Aid
Society, court-appointed, or privately retained, are generally not
state actors for purposes of Section 1983. See, e.g., Polk Cty.
v. Dodson, 454 U.S. 312, 325, 102 S. Ct. 445, 453, 70 L. Ed. 2d
509 (1981); see also Rodriguez v. Weprin, 116 F.3d 62, 65–66 (2d
Cir. 1997) (“[I]t is well-established that court-appointed
attorneys performing a lawyer’s traditional functions as counsel
to [a] defendant [in a criminal proceeding] do not act ‘under color
of state law’ and therefore are not subject to suit under 42 U.S.C.
§ 1983”) (citations omitted).     As is readily apparent, even if
Heck did not preclude Plaintiff’s Section 1983 claims against Judge
Lerose, DiMaggio, Gravin, Pecca, the Nassau County Legal Aide
Society, Taranto, Menoudakos, and Devane, Plaintiff’s sparse and
conclusory allegations do not allege a plausible Section 1983
claims against any of these Defendants.

                                   21
May 16, 2017, he “fell off prison bus at DOCS facility” and that

his “head, neck, back, [and] knees [were] injured.”     (18-CV-6010

Suppl. ¶ IV., at ECF pp. 7, 13.)     Finally, Plaintiff alleges that

he “suffered a third fall when DOCS staff put me in a cell with no

wheel chair access.”   (18-CV-6010 Suppl. ¶ IV., at ECF pp. 7, 13.)

          Though thin, Plaintiff’s claims relating to his falls

and injuries while in the custody of the Nassau County Department

of Corrections shall proceed.   Accordingly, the Court ORDERS that

the Clerk of the Court issue summonses to Dr. Henning, RN Sandra

Jones, Sgt. Cunningham, and Cpl. Lanning and that such summonses

SHALL BE FORWARDED to the United States Marshal service together

with copies of Plaintiff’s consolidated Complaints for service

upon these individuals forthwith.

          To the extent that Plaintiff seeks relief against the

“Nassau County Correctional Services Department”, such claims are

implausible because it is an administrative arm of Nassau County

and thus lacks the capacity to be sued as a separate entity.   See,

e.g., Clements v. Nassau Cty. Corr. Ctr., 10-CV-0422, 2010 WL

1779985, * 3 (E.D.N.Y. Apr. 30, 2010).     Given Plaintiff’s pro se

status and affording his Complaint a liberal construction, the

Court has considered whether Plaintiff has alleged a plausible

Section 1983 claim against the municipality, Nassau County, and



                                22
finds that he has not for the reasons that follow.

               It   is   well-established       that    a   municipality    such   as

Nassau County cannot be held liable under § 1983 on a respondeat

superior theory.         See Monell v. Dep’t of Soc. Servs. of N.Y. City,

436 U.S. 658, 691, 98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978);

Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).                          To

prevail on a Section 1983 claim against a municipality, a plaintiff

must show “that ‘action pursuant to official municipal policy’

caused the alleged constitutional injury.”                  Cash v. Cty. of Erie,

654 F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563

U.S. 51, 60, 131 S. Ct. 1350, 1359, 179 L. Ed. 2d 417 (2011)); see

also Monell, 436 U.S. at 690-91. “[L]ocal governments . . . may be

sued     for    constitutional       deprivations           visited     pursuant   to

governmental ‘custom’ even though such a custom has not received

formal    approval       through    the    body’s       official      decisionmaking

channels.”          Monell,   436   U.S.       at    690-91    (internal    citation

omitted).

               To establish the existence of a municipal policy or

custom, the plaintiff must allege: (1) the existence of a formal

policy which is officially endorsed by the municipality, see

Connick, 563 U.S. at 60-61; (2) actions taken or decisions made by

municipal      policymaking     officials,          i.e.,   officials    with   final



                                          23
decisionmaking authority, which caused the alleged violation of

the plaintiff’s civil rights, see Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 126 (2d Cir. 2004); Jeffes v. Barnes, 208

F.3d 49, 57 (2d Cir. 2000); (3) a practice “so persistent and

widespread as to practically have the force of law,” Connick, 563

U. S. at 61; see also Green v. City of N.Y., 465 F.3d 65, 80 (2d

Cir. 2006), or that “was so manifest as to imply the constructive

acquiescence of senior policy-making officials,” Patterson v. Cty.

of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004) (internal

quotation marks and citations omitted); or (4) that “a policymaking

official exhibit[ed] deliberate indifference to constitutional

deprivations caused by subordinates.”          Cash, 654 F.3d at 334

(internal quotation marks and citations omitted); see also Okin v.

Vill. of Cornwall-on-Hudson Police Dep’t, 577 F.3d 415, 439 (2d

Cir. 2009) (A municipal custom may be found when “‘faced with a

pattern of misconduct, [the municipality] does nothing, compelling

the conclusion that [it] has acquiesced in or tacitly authorized

its   subordinates’   unlawful   actions.’”)    (quoting   Reynolds   v.

Giuliani, 506 F.3d 183, 192 (2d Cir. 2007) (second alteration in

original)).

           Here, even affording the pro se Complaints a liberal

construction, there are no factual allegations from which the Court



                                  24
could reasonably construe a plausible Section 1983 cause of action

against Nassau County.       Accordingly, the Complaints do not allege

a plausible Section 1983 claim against Nassau County.

IV.   Leave to Amend

           Given    the    Second   Circuit’s        guidance   that   a    pro    se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.         Because the defects in Plaintiff’s

claims    against   Nassau     County        Legal   Aide   Society,       Taranto,

Menoudakos,    Judge      Lerose,   DiMaggio,        Gravin,    and    Pecca      are

substantive and would not be cured if afforded an opportunity to

amend, leave to amend the Complaint against these Defendants is

DENIED.   However, in an abundance of caution, Plaintiff is GRANTED

leave to file an Amended Complaint in order to allege any valid

claims he may have against the County of Nassau, any individual

Nassau County police officers and/or any other proper Defendant.

If Plaintiff does not know the names of the individuals he seeks

to hold liable, he may name them as “John Doe” or “Jane Doe” in

the Amended Complaint and include sufficient factual information

concerning these individual(s) such that their identities may be

ascertained.



                                        25
             Any Amended Complaint shall be clearly labeled “Amended

Complaint”, shall bear only the docket number of this Consolidated

Action, 18-CV-6010(JS)(AKT), and shall be filed within thirty (30)

days from the date of this Order.             Plaintiff is cautioned that an

Amended Complaint completely replaces the original.                   Therefore,

Plaintiff must include any and all claims against any Defendant(s)

he seeks to pursue in the Amended Complaint, should he elect to

file an Amended Complaint.

                                    CONCLUSION

             For      the   reasons     set     forth      above,     Plaintiff’s

applications to proceed in forma pauperis are GRANTED, and the

Complaints      are     CONSOLIDATED      under     Docket       Number   18-CV-

6010(JS)(AKT).        The Clerk of Court is DIRECTED to: (1) consolidate

these actions; and (2) mark the cases assigned Docket Numbers 19-

CV-2941, 19-CV-2942, 19-CV-2943 CLOSED.              Any future filings are

to be docketed in only 19-CV-6010(JS)(AKT).

             Plaintiff’s claims against Legal Aide, Nassau County

Correctional       Services       Department,     Nassau     County    Probation

Department, Taranto, Menoudakos, Judge Lerose, DiMaggio, Gravin,

Devane,   and      Pecca    are   DISMISSED     pursuant    to   28   U.S.C.   §§

1915(e)(2)(B), 1915A(b).          Plaintiff’s claims against Dr. Henning,

RN Sandra Jones, Sgt. Cunningham, C.O. Byzente, and Cpl. Lanning



                                        26
shall proceed and the Clerk of the Court shall issue summonses to

these Defendants and such summonses SHALL BE FORWARDED to the

United States Marshal service together with copies of Plaintiff’s

consolidated      Complaints    for   service   upon   these     individuals

forthwith.

             Plaintiff is GRANTED LEAVE TO FILE AN AMENDED COMPLAINT

in accordance with this Order against the County of Nassau and/or

any other proper Defendant.           Any Amended Complaint shall be

clearly labeled “Amended Complaint”, shall bear the only Docket

Number of this Consolidated Action, 18-CV-6010(JS)(AKT), and shall

be filed within thirty (30) days from the date of this Order.

Plaintiff    is   cautioned    that   an   Amended   Complaint   completely

replaces the original.        Therefore, Plaintiff must include any and

all claims against any Defendant(s) he seeks to pursue in the

Amended Complaint, should he elect to file an Amended Complaint.




               [BOTTOM OF PAGE INTENTIONALLY LEFT BLANK]




                                      27
          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.



                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated:    October   21 , 2019
          Central Islip, New York




                                28
